DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, and 4-21 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 16th, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed on August 25th, 2021, with respect to claims 1-2, and 4-21 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection of the previous Office Action has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a thorough search, examination and persuasive amendment and in light of priors of record, claims 1-2, and 4-21 are allowed over the prior art of record.
Based on the applicant’s amendment and clarification on the record and in light of the prior arts of record, U.S patent 8,589,399 issued to Lee et al. (hereinafter as "Lee") in view of U.S Patent Application Publication 2011/0029636 issued to Smyth et 
does not teach and/or render obvious the following claim limitations of the instant application in combination with the remaining of the claims:

	generating, based on the aggregating and ranking of the terms of the first subset, a first plurality of tags related to a first automobile make and model of a plurality of automobile make and models, wherein each tag of the first plurality of tags is associated with a respective plurality of probability distributions generated by the TF-IDF model, each probability distribution associated with one of the plurality of vehicular features, the first plurality of tags further generated based on the probability distributions; and updating, by the TF-IDF model based on a selection of the first automobile make and model, the plurality of probability distributions of each tag of the first plurality of tags.

With regards to the above limitation, U.S patent 8,589,399 issued to Lee et al. (hereinafter as "Lee") teaches identifying one or more resource relating to an entity associated to the resource that include a plurality of entity according identifying a plurality of candidate terms that appear in the resources relating to the entity the user is planning to search. Lee indicates identifying the related candidate terms according to the candidate term and frequency according to the candidate term by identifying similar semantic variation associated to the candidate term. The criteria in searching related generating, based on the aggregating and ranking of the terms of the first subset, a first plurality of tags related to a first automobile make and model of a plurality of automobile make and models, wherein each tag of the first plurality of tags is associated with a respective plurality of probability distributions generated by the TF-IDF model, each probability distribution associated with one of the plurality of vehicular features, the first plurality of tags further generated based on the probability distributions; and updating, by the TF-IDF model based on a selection of the first automobile make and model, the plurality of probability distributions of each tag of the first plurality of tags”. 

The novelty of the invention improve the functionality of the natural language system in processing generic user request to with respect automobiles. The probability distribution is associated to the co-occurrence matrix to be develop to determine a relationships between the tags and vehicles and/or automobiles associated to the tags to provide a recommendations and suggestion in response to the natural language 

	In addition to the above limitation, U.S Patent Application Publication 2011/0029636 issued to Smyth et al. (hereinafter as "Smyth") teaches receiving subscriber to access data and index real time information according to the real time information feed and subscriber data. Smyth indicates separately index the real time information feed and subscriber data to provide a plurality of indexes. Smyth provides a recommendation engine in which extract tokenized words and terms that are indexed to be placed in vector data structure in which are assigned the frequency it occurs in the index. Smyth is the closest reference to teach requesting an automobile selection by generating respective scores of terms of the subset for the co-occurrence matrix of the plurality of tags and plurality of automobile makes and models by generating multiple co-occurrences for the plurality of tags in the matrix by identifying the exceeding threshold score and transmitting the upper tag based on the ranking. Smyth does not explicitly teach the novelty of the invention comprising of “generating, based on the aggregating and ranking of the terms of the first subset, a first plurality of tags related to a first automobile make and model of a plurality of automobile make and models, wherein each tag of the first plurality of tags is associated with a respective plurality of probability distributions generated by the TF-IDF model, each probability distribution associated with one of the plurality of vehicular features, the first plurality of tags further generated based on the probability distributions; and updating, by the TF-IDF model based on a selection of the first automobile make and model, the plurality of probability distributions of each tag of the first plurality of tags”. 

The novelty of the invention improve the functionality of the natural language system in processing generic user request to with respect automobiles. The probability distribution is associated to the co-occurrence matrix to be develop to determine a relationships between the tags and vehicles and/or automobiles associated to the tags to provide a recommendations and suggestion in response to the natural language request form the user. By allowing to consolidated all vehicle features in a single document associated with tags with multiple and different features can improve the system functionality by providing user recommendation and suggestion that contains relevant material useful for mapping to the language request and in return would reduce the computing resource to render a recommendation by eliminating redundant steps require in the query request when providing a vehicle suggestion and recommendation. 

	Moreover to the above limitation, U.S Patent Application Publication 2018/0032882 issued to Joshi et al. (hereinafter as "Joshi") teaches generating recommendations to user by extracting concept information according to visual content associated to content posted on a social media platform. The system detect preferences based on the extract concept and generates a matrix based on similarity according to generating, based on the aggregating and ranking of the terms of the first subset, a first plurality of tags related to a first automobile make and model of a plurality of automobile make and models, wherein each tag of the first plurality of tags is associated with a respective plurality of probability distributions generated by the TF-IDF model, each probability distribution associated with one of the plurality of vehicular features, the first plurality of tags further generated based on the probability distributions; and updating, by the TF-IDF model based on a selection of the first automobile make and model, the plurality of probability distributions of each tag of the first plurality of tags”.

The novelty of the invention improve the functionality of the natural language system in processing generic user request to with respect automobiles. The probability distribution is associated to the co-occurrence matrix to be develop to determine a relationships between the tags and vehicles and/or automobiles associated to the tags to provide a recommendations and suggestion in response to the natural language request form the user. By allowing to consolidated all vehicle features in a single 

Finally to the above limitation, U.S Patent Application Publication 2016/0364783 issued to Ramanuja et al. (hereinafter as "Ramanuja") teaches sale on a website that allows the consumer to determine which items are available to purchase according to the vehicle data system. The vehicle data system receive from a website, a user query about a vehicle or features of a vehicle that may not actually exist by transforming vehicle features by comparing user-configured vehicle with inventory vehicles and determine how similar how each inventory vehicle are. Ramanuja teaches the users to compare each inventory vehicle by determining how likely they are purchased and based on their consumer behavior based on their actual historical transaction data collected from the website. Ramanuja is the closest prior art to teach a plurality of tags related to one another by providing vehicle data system that provides closeness between vehicles based on the matrix entry according to the transition value. Ramanuja does not teach the novelty of the invention comprising of “generating, based on the aggregating and ranking of the terms of the first subset, a first plurality of tags related to a first automobile make and model of a plurality of automobile make and models, wherein each tag of the first plurality of tags is associated with a respective plurality of probability distributions generated by the TF-IDF model, each probability distribution associated with one of the plurality of vehicular features, the first plurality of tags further generated based on the probability distributions; and updating, by the TF-IDF model based on a selection of the first automobile make and model, the plurality of probability distributions of each tag of the first plurality of tags”.

The novelty of the invention improve the functionality of the natural language system in processing generic user request to with respect automobiles. The probability distribution is associated to the co-occurrence matrix to be develop to determine a relationships between the tags and vehicles and/or automobiles associated to the tags to provide a recommendations and suggestion in response to the natural language request form the user. By allowing to consolidated all vehicle features in a single document associated with tags with multiple and different features can improve the system functionality by providing user recommendation and suggestion that contains relevant material useful for mapping to the language request and in return would reduce the computing resource to render a recommendation by eliminating redundant steps require in the query request when providing a vehicle suggestion and recommendation. 

A further search was conducted for the claims in the instant application, the closest prior art of record found were U.S Patent Application Publication 2014/0067846 issued to Edwards et al. (hereinafter as “Edwards”) in view of U.S Patent Application Publication 2009/0327279 issued to Adachi et al. (hereinafter as “Adachi”). 

.
generating, based on the aggregating and ranking of the terms of the first subset, a first plurality of tags related to a first automobile make and model of a plurality of automobile make and models, wherein each tag of the first plurality of tags is associated with a respective plurality of probability distributions generated by the TF-IDF model, each probability distribution associated with one of the plurality of vehicular features, the first plurality of tags further generated based on the probability distributions; and updating, by the TF-IDF model based on a selection of the first automobile make and model, the plurality of probability distributions of each tag of the first plurality of tags”.

The novelty of the invention improve the functionality of the natural language system in processing generic user request to with respect automobiles. The probability distribution is associated to the co-occurrence matrix to be develop to determine a relationships between the tags and vehicles and/or automobiles associated to the tags to provide a recommendations and suggestion in response to the natural language request form the user. By allowing to consolidated all vehicle features in a single 

Additionally, Adachi teaches a document data search based on the keyword search based on the document data by determining the extraction of the keywords search for the target document data. Adachi teaches keywords that appear in the search target document data by identifying based on their relationship by indicating the relationship based on a threshold. Adachi indicates that each document from the plurality of document would indicate how often the terms from each document would appear to determine the number of counts accordingly. Adachi is the closest prior art to teach term count associated to each document and scale accordingly based on a weight factor and rank using scores. Adachi does not explicitly teach “generating, based on the aggregating and ranking of the terms of the first subset, a first plurality of tags related to a first automobile make and model of a plurality of automobile make and models, wherein each tag of the first plurality of tags is associated with a respective plurality of probability distributions generated by the TF-IDF model, each probability distribution associated with one of the plurality of vehicular features, the first plurality of tags further generated based on the probability distributions; and updating, by the TF-IDF model based on a selection of the first automobile make and model, the plurality of probability distributions of each tag of the first plurality of tags”.


Based on the applicant’s remark and amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggest the above limitations that are feature above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The above limitation, when combine with the rest of the limitation recited in independent claims 1, 13, and 20 in combination with the current elements are both novel and unobvious over the prior of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

9/3/2021
/ANDREW N HO/Examiner
Art Unit 2162        


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162